___________

                                     No. 95-3478
                                     ___________

Pearlie Creal Pope,                        *
                                           *
              Appellant,                   *
                                           *
     v.                                    * Appeal from the United States
                                           * District Court for the
Jesse Brown, Secretary of                  * Eastern District of Arkansas.
Veteran's Affairs, et al.,                 *
                                           *        [UNPUBLISHED]
              Appellees.                   *
                                     ___________

                        Submitted:   June 19, 1996

                            Filed:   June 26, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Pearlie     Creal     Pope   appeals   from   the   district   court's1   order
dismissing her employment discrimination suit, based on her failure to
timely file the complaint.        After carefully reviewing the record and the
parties' briefs, we conclude that dismissal of the complaint was correct.
Accordingly, we affirm.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The HONORABLE GEORGE HOWARD, JR., United States District
Judge for the Eastern District of Arkansas.